                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Roman Haack, et al.
                                     Plaintiff,
v.                                                     Case No.: 1:17−cv−02854
                                                       Honorable Ronald A. Guzman
Personnel Staffing LLC, et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 19, 2018:


        MINUTE entry before the Honorable Ronald A. Guzman: Status hearing held on
12/19/2018. Parties report on the status of discovery. The deposition as to the individual in
custody is ordered closed. Parties are to file a declaration regrading an expert discovery
schedule by 12/27/2018. Plaintiffs' motion for certification of collective action due by
1/18/2019. Defendants' response due by 2/11/2019. Reply due by 2/21/2019. The Court
will rule electronically. Mailed notice (is, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
